DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
            2.	Claims 1-20 are allowed in view of Applicant’s Amendments/Remarks/Terminal Disclaimer (filed 01/05/2021). Particularly, the prior art of record fails to disclose or fairly suggest a distribution element, for self-calibrating RF network…and the feature of “… a controller comprising: a processor, a memory, and an RF interface, a busing architecture communicatively interconnecting the processor, the memory, and the RF interface, the memory including a profile defining signal-to-noise ratios, the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive a loopthrough signal from the upstream directional control circuit via the RF interface, utilize the profile to analyze the loopthrough signal and analysis, determine adjustments to the signal-to-noise ratios.” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG